Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 03/26/20, 02/17/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 02/17/20.  These drawings are acceptable.
Election/Restrictions
4.          Applicant’s election without traverse of Species I, Claims 1, 3, 5, 7, 9, 11, 13, 15, in the reply filed on 06/01/21 is acknowledged.  
5.	Claims 2, 4, 6, 8, 10, 12, 14, 16, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. 

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1, 3, 5, 7, 9, 11, 13, 15, provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending 16/794,613.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations are similar.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
8.          Claims 1, 3, 5, 7, 9, 11, 13, 15, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Inoguchi (U.S. Pub. No. 2020/0182800) in view of Tosok Corp, (JP 11-351828), further in view of Naiki et al. (U.S. Pub. No. 2004/0174518).  Hereafter, “Inoguchi ‘800”, “Tosok”, “Naiki”.  (Please see the Applicants Foreign Reference filed 02/17/20 for the translation of Tosok’s reference).  
As to claim 1, Inoguchi ‘800 teaches: 
a conveyance body having a surface and a rear face and conveyed in a predetermined direction, (claim 1, lines 2-3); 
an illumination device that irradiates with predetermined light an inspection area through which a plurality of objects pass, wherein the objects are arranged at predetermined intervals on a first face that is one of the surface and the rear face, (claim 1, lines 4-8); 
a plurality of imaging devices each of which takes, along a predetermined direction, an image of part of side faces of the objects located in the inspection area, wherein the predetermined direction is inclined to both the surface and the rear face, (claim 1, lines 9-13); and
a processor that inspects an appearance of the side faces of the objects based on image data obtained by the imaging device, (claim 1, lines 14-16), wherein 

each of the imaging devices comprises:
an imaging element that comprises a light receiving face, (claim 1, lines 22-23); and 
a both-side telecentric optical system that forms an image of the objects located in the inspection area onto the imaging element, (claim 1, lines 24-26), wherein
the light receiving face and a principal plane of the both-side telecentric optical system are set to satisfy Scheimpflug condition relative to the objects located in the inspection area, (claim 1, lines 27-30).
            Although Inoguchi ‘800 does not teach a transparent conveyance, Tosok teaches, ([0018].  The embossed-tape container 52 having light transmitting is not different from a transparent conveyance).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Inoguchi ‘800 by having a transparent conveyance in order to transmit light through conveyance for inspetion.
          Moreover, although Inoguchi ‘800 does not teach the imaging devices are placed around the inspection area on at least a second face that is opposite to the first face, in plan view viewed in a direction perpendicular to the second face, Naiki teaches (figure 4, elements 32, 33, 22, 23).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Inoguchi ‘800 by having the imaging devices are placed around the inspection area on at least a second face in order to implement inspection system more efficiently.


As to claim 3, Inoguchi ‘800 teaches in claims 3-4.
As to claim 5, Inoguchi ‘800 teaches in claim 8.
            As to claim 7, although Inoguchi ‘800 does not teach three or more of the imaging devices are placed around the inspection area on at least the second face of the transparent conveyance body, Naiki teaches (figure 4, elements 32, 33, 22, 23).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Inoguchi ‘800 by having three or more of the imaging devices are placed around the inspection area on at least the second face in order to implement inspection system more efficiently.
As to claim 9, 11, 13, 15, Inoguchi ‘800 teaches in claims 11-20.

Claim Rejections - 35 USC § 103
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

(s) 1, 3, 5, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosok Corp, (JP 11-351828), in view of Naiki et al. (U.S. Pub. No. 2004/0174518), further in view of Veksland et al. (U.S. Pub. No. 2011/0127333), or of Alexandre et al. (2009/0163377).  Hereafter, “Tosok”, “Naiki”, “Veksland”, “Alexandre”.  (Please see the Applicants Foreign Reference filed 02/17/20 for the translation of Tosok’s reference).              
            Regarding Claim(s) 1, Tosok teaches 
a transparent conveyance body having a surface and a rear face and conveyed in a predetermined direction, (figures 1, 2, element 52 is not different from a transparent conveyance body, [0018].  The embossed-tape container 52 having light transmitting is not different from a transparent conveyance); 
an illumination device that irradiates with predetermined light an inspection area through which a plurality of objects pass, ([0006, 0020], figure 9, light La, Lb.  It is inherent that there must be at least an illumination device to radiate light La, Lb), wherein the objects are arranged at predetermined intervals on a first face that is one of the surface and the rear face, (figures 1, 2, elements 1, 2); 
a plurality of imaging devices each of which takes, along a predetermined direction, an image of part of side faces of the objects located in the inspection area, wherein the predetermined direction is inclined to both the surface and the rear face, (figures 1, 2, 4, elements 14, 15.  The directions of cameras 14, 15, are inclined to both the surface and the rear face); and
a processor that inspects an appearance of the side faces of the objects based on image data obtained by the imaging device, (figure 4, image processing device 16), wherein 
each of the imaging devices comprises:

a both-side telecentric optical system that forms an image of the objects located in the inspection area onto the imaging element, (figures 1, 2, 4, cameras 14, 15 is not different from a both-side telecentric optical system.  It is inherent that cameras 14, 15 is not different from telecentric optical system).
the light receiving face and a principal plane of the both-side telecentric optical system are set relative to the objects located in the inspection area, (figures 1. 2, 4, light receiving face of cameras 14, 15).
Although Tosok does not teach the imaging devices are placed around the inspection area on at least a second face that is opposite to the first face, in plan view viewed in a direction perpendicular to the second face, Naiki teaches (figure 4, elements 32, 33, 22, 23).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tosok by having the imaging devices are placed around the inspection area on at least a second face in order to implement inspection system more efficiently.
Further, although Tosok does not teach optical system are set to satisfy Scheimpflug condition, Veksland teaches, ([0059, 0064]), or Alexandre teaches, ([0112]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tosok by satisfying Scheimpflug condition in order to implement inspection system efficiently, (Veksland, [0059, 0064], or Alexandre, [0112]).

            Regarding Claim(s) 3, Tosok teaches the objects are conveyed while being contained in containing recesses that are provided in the transparent conveyance body to open to the first face 

              Regarding Claim(s) 5, Tosok teaches the imaging devices are placed around the inspection area on the first face of the transparent conveyance body, in plan view viewed in a direction perpendicular to the first face, (figures 1, 2, 4, cameras 14, 15, elements 52a, 1, 2).
            As to claim 7, although Tosok does not teach three or more of the imaging devices are placed around the inspection area on at least the second face of the transparent conveyance body, Naiki teaches (figure 4, elements 32, 33, 22, 23).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Inoguchi ‘800 by having three or more of the imaging devices are placed around the inspection area on at least the second face in order to implement inspection system more efficiently.

12.          Claim(s) 9, 11, 13, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosok Corp, (JP 11-351828), in view of Naiki et al. (U.S. Pub. No. 2004/0174518), further in view of Veksland et al. (U.S. Pub. No. 2011/0127333), or of Alexandre et al. (2009/0163377), and further in view of Merical et al. (U.S. Pub. No. 2007/0160789).  Hereafter, “Tosok”, “Naiki”, “Veksland”, “Alexandre”, “Merical”.  (Please see the Applicants Foreign Reference filed 02/17/20 for the translation of Tosok’s reference).              
            Regarding Claim(s) 9, 11, 13, 15, Tosok teaches all the limitations of claims 1, 3, 5, 7, as stated above except for blister packaging machine.  Merical teaches blister packaging machine, ([0041]). It would have been obvious to one having ordinary skill in the art at the time of the 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
June 25, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877